UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-7613


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL J. PAVLOCK,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:10-cr-00007-IMK-RWT-1)


Submitted:   March 17, 2015                 Decided:   March 19, 2015


Before WILKINSON and KING, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael J. Pavlock, Appellant Pro Se. Andrew R. Cogar, Shawn
Angus Morgan, Assistant United States Attorneys, Clarksburg,
West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Michael   J.    Pavlock    appeals    the   district   court’s    orders

denying his third motion for an extension of time to respond to

the Government’s motion for a final order of forfeiture, and

denying reconsideration.        We have reviewed the record and find

no reversible error.        Accordingly, we affirm for the reasons

stated by the district court.             United States v. Pavlock, No.

1:10-cr-00007-IMK-RWT-1 (N.D.W. Va. Sept. 10, 2014; Sept. 15,

2014; Oct. 15, 2014).          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   this   court   and    argument   would   not     aid   the

decisional process.



                                                                    AFFIRMED




                                     2